Citation Nr: 0724786	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for umbilical hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to August 
1989.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  

In April 2007, the veteran testified at a travel board 
hearing held at the RO.  At that hearing, the veteran claimed 
entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.  This appeal is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

At the April 2007 hearing, the veteran requested that current 
VA medical records be obtained and considered in support of 
his claims.  However, a review of the claims file shows that 
current VA medical records have not been associated with the 
claims file, as the most recent VA medical record is dated 
February 2005.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records since February 2005.

2.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

U Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

